Case 3:20-cv-30027 Document1 Filed 02/24/20 Page 1of8

AO 242 (Rev. 09/17) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

 

oss =
UNITED STATES DISTRICT COURT 87 = ©
for the a5 * am
District of Massachusetts ie = = a —
= = ao
RALPH SANTANIELLO oes = a
a = = oO
we cn rt
Petitioner un

V.

Case No.
FEDERAL BUREAU OF PRISONS

(Supplied by Clerk of Court)

Name ee ee ee ee et ee ee

Respondent
(name of warden or authorized person having custody of petitioner)

PETITION FOR A WRIT OF HABEAS CORPUS UNDER 28 U.S.C. § 2241

Personal Information

(a) Your fullname: RALPH SANTANIELLO
(b) Other names you have used: NONE
Place of confinement:

(a) Name of institution: FCI -LORETTO
(b) Address: 772 SAINT JOSPEH STREET, LORETTO, PA 15940

MAILING: P.O. BOX 1000, CRESSON, PA 16630
(c) Your identification number: 99727-038

Are you currently being held on orders by:

“Federal authorities CO State authorities © Other - explain:

Are you currently:

CVA pretrial detainee (waiting for trial on criminal charges)

Serving a sentence (incarceration, parole, probation, etc.) after having been convicted of a crime
If you are currently serving a sentence, provide:

(a) Name and location of court that sentenced you; United States District Court - District of

Massachusetts, Donohue Federal Building, 595 Main Street, Worcester, MA 01608
(b) Docket number of criminal case: 3:16-CR-30033-001-TSH
(c) Date of sentencing: 94/10/2018
O Being held on an immigration charge
OoOther (explain):

Decision or Action You Are Challenging
What are you challenging in this petition:

How your sentence is being carried out, calculated, or credited by prison or parole authorities (for example,

revocation or calculation of good time credits)

Page 2 of 9
AO 242 (Rev. 09/17)

Case 3:20-cv-30027 Document1 Filed 02/24/20 Page 2 of 8

Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

(Pretrial detention
Olmmigration detention

(Detainer
O'The validity of your conviction or sentence as imposed (for example, sentence beyond the statutory

maximum or improperly calculated under the sentencing guidelines)
ODisciplinary proceedings

(Other (explain):

 

 

6. Provide more information about the decision or action you are challenging:

(a) Name and location of the agency or court: FEDERAL BUREAU | OF F PRISONS

 

 

 

(b) Docket number, case number, or opinion number: NIA

 

(c) Decision or action you are challenging (for disciplinary proceedings, specify the penalties imposed): :
THE FBOP IS NOT GIVING ME TIME SERVED OR GOOD TIME CREDIT FOR THE 3 MONTH AND 20 DAY

TIME S

IN MASSACHUSETTS (04/10/18).
(d) Date of the decision or action:

ERVED. BETWEEN MY SENTENCING DA’ DATE It IN NEW YO W YORK K (12/21/17) AND M) MY SENTENCING DATE _

Your Earlier Challenges of the Decision or Action

7. First appeal
Did you appeal the decision, file a grievance, or seek an administrative remedy?

MyYes

ONo

(a) If “Yes,” provide:

(b) If you answered “No,” explain why you did not appeal:

(1) Name of the authority, agency, or court: | HAVE CONTINUALLY CONTESTED THIS WITH THE
COUNSELORS AT FCI-LORETTO
(2) Date of filing:
(3) Docket number, case number, or opinion number:

(4) Result:

(5) Dateofresult: = |

(6) Issues raised: THE FBOP IS NOT GIVING ME TIME SERVED OR GOOD TIME CREDIT FOR THE
3 MONTH AND 20 DAY TIME SERVED BETWEEN MY SENTENCING DATE IN NEW YORK (12/21/17)

AND MY SENTENCING DATE IN MASSACHUSETTS (04/10/18). . . —_

 

 

 

 

 

8. Second appeal

After the first appeal, did you file a second appeal to a higher authority, agency, or court?

OYes

No

Page 3 of 9
Case 3:20-cv-30027 Document1 Filed 02/24/20 Page 3 of 8

AO 242 (Rev. 09/17) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

10.

(a) If “Yes,” provide:
(1) Name of the authority, agency, or court:

(Q) Dateoffiling: =>
(3) Docket number, case number, or opinion number:
(4) Result:

(5) Date of result:

(6) Issues raised:

 

 

(b) If you answered “No,” explain why you did not file a second appeal: | WAS INSTRUCTED BY THE ~ - ;
COUNSELORS AT FCI-LORETTO TO FILE THIS PETITION |

Third appeal —
After the second appeal, did you file a third appeal to a higher authority, agency, or court?
OYes No
(a) If “Yes,” provide:

(1) Name of the authority, agency, or court:

(2) Date of filing:

(3) Docket number, case number, or opinion number: _
(4) Result:

(5) Date of result:

(6) Issues raised:

 

 

 

 

Motion under 28 U.S.C. § 2255
In this petition, are you challenging the validity of your conviction or sentence as imposed?

Yes WNo

If “Yes,” answer the following:

(a) Have you already filed a motion under 28 U.S.C. § 2255 that challenged this conviction or sentence?
Yes ONo

Page 4 of 9
Case 3:20-cv-30027 Document1 Filed 02/24/20 Page 4of 8

AO 242 (Rev. 09/17) Petition for a Writ of Habcas Corpus Under 28 U.S.C. § 2241

11.

If “Yes,” provide:
(1) Name of court:
(2) Case number:
(3) Date of filing:
(4) Result:

(5) Date of result:
(6) Issues raised:

 

 

(b) Have you ever filed a motion in a United States Court of Appeals under 28 U.S.C. § 2244(b)(3)(A),
seeking permission to file a second or successive Section 2255 motion to challenge this conviction or

sentence?

Yes ONo
If “Yes,” provide:
(1) Name of court:
(2) Case number:
(3) Date of filing:
(4) Result:

(5) Date of result:
(6) Issues raised:

(c) Explain why the remedy under 28 U.S.C. § 2255 is inadequate or ineffective to challenge your

conviction or sentence:

Appeals of immigration proceedings i
Does this case concern immigration proceedings?

OYes No
If “Yes,” provide:
(a) Date you were taken into immigration custody:

(b) Date of the removal or reinstatement order: ee
(c) Did you file an appeal with the Board of Immigration Appeals?
O1Yes O No

 

Page 5 of 9
Case 3:20-cv-30027 Document1 Filed 02/24/20 Page 5of8

AO 242 (Rev. 09/17) Petition for a Writ of Habeas Corpus Under 28 ULS.C. § 2241

12.

If “Yes,” provide:

(1) Date of filing:

(2) Case number: i
(3) Result:

(4) Date of result:
(5) Issues raised:

 

 

 

 

(d)
Yes
If “Yes,” provide:
(1) Name of court:
(2) Date of filing: _
(3) Case number:
(4) Result:
(5) Date of result:
(6) Issues raised:

O No

‘Did you appeal the decision to the United States Court of Appeals?

 

 

 

 

 

 

Other appeals

Other than the appeals you listed above, have you filed any other petition, application, or motion about the issues

raised in this petition?
Yes

If “Yes,” provide:

(a) Kind of petition, motion, or

fINo

application:

(b) Name of the authority, agency, or court:

(c) Date of filing:

 

(d) Docket number, case number, or opinion number:

(e) Result: 7
(f) Date of result:
(g) Issues raised:

 

 

Page 6 of 9
Case 3:20-cv-30027 Document 1 Filed 02/24/20 Page 6 of 8

AO 242 (Rev. 09/17) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241
Grounds for Your Challenge in This Petition

13. State every ground (reason) that supports your claim that you are being held in violation of the Constitution,
laws, or treaties of the United States. Attach additional pages if you have more than four grounds. State the
facts supporting each ground. Any legal arguments must be submitted in a separate memorandum.

GROUND ONE: THE FBOP IS NOT GIVING ME TIME SERVED CREDIT FOR THE 3 MONTH AND 20 DAY

TIME | SERVED BETWEEN BY SENTENCING DATE IN NEW YORK (12/21/17) AND MY SENTENCING DATE
IN MASSACHUSETTS (04/10/18). | oo ..

 

 

 

 

 

(a) Supporting facts (Be brief. Do not cite cases or law.):
JUDGE HILLMAN DURING MY SENTENCING SPECIFICALLY SAID THAT | WAS TO RECEIVE CREDIT FOR

TIME SERVED. | AM NOT RECEIVING VING CREDIT FOR TIM TIME SERVED. _

 

 

 

‘(b) Did you present Ground One in all appeals that were available to you?
AYes OWNo

GROUND TWO: THE FBOP IS NOT GIVING ME GOOD TIME CREDIT FOR THE 3 MONTH AND 20 DAY
TIME | SERVED BETWEEN MY SENTENCING DATE INP NEW YORK (12/21/17) AND MY SENTENCING DATE

 

IN MASSACHUSETTS (04/10/18).

 

 

(a) Supporting facts (Be brief. Do not cite cases or law.):
JUDGE HILLMAN DURING MY SENTENCING SPECIFICALLY SAID THAT I WAS TO RECEIVE CREDIT FOR _

 

TIME SERVED. | AM NOT RECEIVING CREDIT | FOR TIME SERVED.

 

 

(b) Did you present Ground Two i in all appeals that were available to you? 7
AYes OWNo

 

 

GROUND THREE:

 

 

 

 

‘(b) Did yo you present Ground Three in all appeals that were available to you? a
OYes ONo

Page 7 of 9
Case 3:20-cv-30027 Document 1 Filed 02/24/20 Page 7 of 8

AO 242 (Rev. 09/17) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

GROUND FOUR: re oe

 

 

(b) Did you present Ground Four in all appeals that were available to you?
Yes ONo

14, If there are any grounds that you did not present in all appeals that were available to you, explain why you did

not:

 

Request for Relief
15. State exactly what you want the court to do: | RESPECTFULLY REQUEST THAT | RECEIVE TIME SER\ SERVED AND ©

GOOD TIME CREDIT FOR THE 3 MONTH AND 20 DAY TIME SERVED BETWEEN MY SENTENCING DATE IN N NEW

YORK (12/21/17) AND MY SENTENCING DATE IN MASSACHUSETTS (04/10/18).

 

Page 8 of 9
Case 3:20-cv-30027 Document1 Filed 02/24/20 Page 8 of 8

AO 242 (Rev. 09/17) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241
Declaration Under Penalty Of Perjury

If you are incarcerated, on what date did you place this petition in the prison mail system:

—oalad|aoao. ek

I declare under penalty of perjury that I am the petitioner, I have read this petition or had it read to me, and the
information in this petition is true and correct. | understand that a false statement of a material fact may serve as the basis
for prosecution for perjury.

 

Date: oalialao20

~~ Signature of Attorney or other authorized person, if any

Page 9 of 9
